Judgment, Supreme Court, New York County (Myers, J.), entered May 15,1980, declaring plaintiff board of higher education as owner of a structure on the Lehman College campus, and enjoining defendant from dismantling it and retrieving its salvageable parts, affirmed, with costs and disbursements. The dissent agrees that, in this equity action, there was an equitable basis for the Trial Term’s determination. We cannot agree with the dissent that equity requires an additional payment by the plaintiff of $193,412. The defendant has already received $792,000 from the plaintiff for a building that cost it $538,000. We find that it would be most inequitable to add $193,412 to its profit. Concur — Sandler, Silverman and Lynch, JJ.